Citation Nr: 0328438	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which determined that new and material 
evidence sufficient to reopen the veteran's previously denied 
claim for service connection for a low back disorder had not 
been received, and denied his claim for this benefit.  The 
veteran filed a timely appeal to this adverse determination.

The veteran testified at a Travel Board hearing at the RO in 
June 1996 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board notes that, at the veteran's request, the record 
was held open for an additional period of 30 days following 
this hearing to allow for the submission of additional 
evidence.  This period has since expired, and no additional 
evidence has been received from the veteran.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a rating decision dated in August 1968, the RO 
originally denied the veteran's claims for service connection 
for a low back disorder; the veteran did not file a timely 
appeal to this decision.

3.  The evidence received since the time of the RO's August 
1968 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for a low back 
disorder.

4.  The veteran's claims file contains a medical opinion 
relating his current spinal stenosis at L3-L4 and L2-L3 and 
disc protrusion at L4-L5 to an injury in service, and the 
veteran's account of this inservice injury are credible and 
consistent.


CONCLUSIONS OF LAW

1.  The August 1968 RO rating decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (2002).

2.  The evidence received since the August 1968 RO rating 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2002).

3.  The veteran's spinal stenosis at L3-L4 and L2-L3 and disc 
protrusion at L4-L5 were incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
instant decision, which constitutes a full grant of benefits 
sought by the veteran on appeal, the Board finds that a full 
and detailed analysis of VA's compliance with these new 
requirements is not needed, as the veteran could derive no 
potential benefit from any additional development or notice.

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim was filed in May 2000, 
which is well before that date, the former provisions of 38 
C.F.R. § 3.156(a) are for application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

In an August 1968 rating decision, the RO initially denied 
the veteran's claim for a low back disorder on the basis that 
the medical evidence did not show a current low back 
disability for which service connection could be granted.  
The veteran did not appeal this decision.

Evidence considered at the time of this decision included 
partial service medical records (the RO conceded in its 
rating decision that the case was "being rated on incomplete 
service records").  The service medical records available at 
that time showed several instances of, complaints of, and 
treatment for, low back pain in December 1963, while the 
veteran was hospitalized for a left orchiectomy (testicle 
removal).  However, the available remainder of the veteran's 
service medical records from the time of this procedure until 
his discharge from the military in February 1966 were 
negative for any recorded evidence of further complaints or 
diagnoses of, or treatment for, low back problems.

Also considered at the time of the August 1968 rating 
decision was a statement from the veteran's parents, received 
by VA in May 1968, attesting to the fact that the veteran had 
suffered from frequent backaches since returning from the 
service.

Finally, the RO also considered the report of a VA 
examination conducted in May 1968.  At that time, the veteran 
reported intermittent low back pain while riding long 
distances in car.  An examination of the veteran's 
musculoskeletal system was normal, and the examiner rendered 
a diagnosis of "back injury, no evidence of."  

According to a VA Form 20-822, Control Document and Award 
Letter, a VA Form 21-6782, Original Disability Compensation, 
was mailed to the veteran in August 1968, apprising the 
veteran of the denial and of his appellate rights.  However, 
no appeal was filed within one year of notification of the 
August 1968 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final August 1968 
decision includes the following items:  additional service 
medical records not available at the time of the August 1968 
rating decision; VA outpatient treatment notes dated from 
June 1971 to November 2000; the report of a VA general 
medical examination conducted in August 2000; the report of a 
magnetic resonance imaging (MRI) study of the veteran's 
lumbar spine conducted in August 2000; the report of a VA 
spine examination conducted in January 2001; a medical 
statement from a VA radiologist dated in January 2002; a 
statement from a friend of the veteran dated in January 2002; 
a medical opinion dated in February 2002 regarding the 
etiology of the veteran's low back disorder by the examiner 
who conducted the January 2001 examination; a second medical 
opinion dated in February 2002 by a VA examiner; and the 
report of a VA spine examination conducted in November 2002, 
with a medical opinion regarding the etiology of the 
veteran's low back disorder.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for a 
low back disorder is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, the Board finds that in light 
of its grant of the full benefits sought by the veteran on 
appeal, the veteran will not be prejudiced by proceeding to 
adjudicate this issue on a de novo basis, and the Board may 
proceed to adjudicate his claim at this time.
 
The additional service medical records, which were received 
by VA in September 2002, do not contain any additional 
evidence relating to a back disorder, save for a single 
diagnosis of a thoracic muscle strain in October 1965.  The 
veteran's February 1966 report of medical examination at 
discharge did not note any back disorders.

The medical evidence of record is silent for any complaints 
or diagnoses of, or treatment for, back problems until the 
time of a VA general medical examination in August 2000.  At 
that time, the veteran reported that he began to experience 
low back pain in the early 1960s, for which he received a 
pain shot in 1963.  He stated that he was also having 
testicular problems at that time, and had a testicle removed 
due to torsion and gangrene.  He reported that a myelogram 
was done in 1995 which showed a herniated nucleus pulposus, 
but that he declined further treatment due to Crohn's 
disease.  Following a physical examination, the examiner 
rendered a diagnosis of herniated nucleus pulposus, 
lumbosacral spine, with radiculopathy right leg.  A VA MRI, 
conducted a few days later, confirmed the presence of a large 
right lateral disc protrusion at L4-L5 leading to severe 
central spinal stenosis, severe central spinal stenosis at 
L3-L4, and mild central spinal stenosis at L2-L3.

Following a VA spine examination in January 2001, including a 
review of the VA MRI of the veteran's lumbar spine done in 
August 2000, the examiner rendered diagnoses as follows: a 
large lateral disc protrusion at L4-L5 with severe central 
spinal stenosis; severe central spinal stenosis at L3-L4 with 
a mild generalized disc at this level; and mild central 
spinal stenosis at L2-L3.

In February 2002, the examiner who performed the January 2001 
VA spine examination offered a medical opinion regarding the 
etiology of the veteran's back problems.  She indicated that 
she had reviewed the veteran's claims file, and noted that 
the veteran had undergone a strain injury in October 1963 
with low back pain off and on.  She further noted that the 
veteran was currently suffering from spinal stenosis at L3-L4 
and L2-L3, with a disc protrusion at L4-L5.  She then opined 
as follows:

The strain that he has experienced since 
the spinal stenosis is usually an ongoing 
impairment of the spinal canal which is 
not aggravated by injury.  He does have a 
disk protrusion at L4-5.  This, however, 
can be aggravated by previous injuries; 
however, at this time, a direct causation 
of the two conditions and his previous 
injuries cannot be determined.  It is 
more likely than not that his current 
back condition, however, has been 
aggravated by these occurrences during 
military service.

In an addendum to the January 2001 examination dated later in 
February 2002, a second examiner offered a medical opinion 
regarding the etiology of the veteran's back complaints.  At 
that time, he indicated that he had reviewed the January 2002 
spine examination report and the February 2002 examiner's 
opinion.  He also indicated that he had met with the veteran 
and discussed his medical history with him, although a 
physical examination was not performed.  

The examiner noted that he had reviewed the veteran's claims 
file.  He recounted the veteran's history of having injured 
his back in later 1963, when a large propeller dropped.  The 
veteran reported that he went to sick call at that time, and 
was given a shot for pain.  He then reportedly began to 
develop left testicle pain 1 to 2 months later, and was 
hospitalized, eventually undergoing an orchiectomy.  The 
veteran reported that following discharge, he was seen at the 
Grand Isle VCA Medical Center for back pain, but no treatment 
was provided at that time.  He reported that he put up with 
his back pain for years, and that recent MRIs and myelograms 
had shown disc problems.  He also reported that his back pain 
worsened following the application of spinal anesthesia at 
the time of his orchiectomy.

The examiner noted that all of his information had been 
obtained from the veteran himself, as the service medical 
records did not mention any back pain prior to the injury nor 
any care for back problems.  However, the examiner commented 
that the veteran's statements appeared to be contiguous and 
accurate.  The examiner then stated that it appeared that the 
veteran had a back injury 1 to 2 months prior to his 
testicular injury, and that spinal anesthesia could have 
worsened his lower back pain.  However, he stated that the 
testicle removal and the spinal anesthesia would not have 
caused the disc problems in the veteran's lower back.

The examiner then offered the following opinion:

According to the veteran's comments, it 
would appear more likely that this 
veteran's back was injured in late 1963 
from the propeller lifting incident.  
This also may have irritated the 
spermatic cord, which may have led to the 
subsequent testicle problems.  That 
specific back injury could have played a 
part in his testicle problems.  His 
current back condition seems more likely 
than not to be due to the propeller 
incident he mentions.  

Most recently, the veteran underwent a VA spine examination 
in November 2002.  The Board notes that the examiner who 
conducted this examination is the same examiner who offered 
the second VA medical opinion in February 2002.  This 
examiner noted that he had reviewed the veteran's claims 
file, and again reported the veteran's account of having 
injured his back in 1963, when something suddenly gave way 
while he was holding a heavy propeller, causing him to injure 
his back.  The examiner noted that a review of the veteran's 
service medical records did not show any indication of a back 
problem, but that the veteran stated that he never went for 
treatment or care during service, but mostly just put up with 
the pain over the years.  Following an examination, the 
examiner rendered diagnoses of back problems similar to those 
diagnosed earlier.  He also reported that the veteran 
appeared to remember his back pain in service quite vividly, 
noting that when he was hospitalized because of the torsion 
of the testicle, right after the operation he could not lie 
flat in bed because his back was so painful.  He then offered 
the following medical opinion:

The veteran's service records were 
reviewed.  There are no entries 
concerning back problems.  There was one 
occasion when the veteran was seen 
concerning a pulled muscle.  Based on the 
above mentioned items, the veteran's 
service records, his physical 
examination, and past findings, and his 
comments, it appears more likely than not 
that this veteran had a severe back 
injury at the time of lifting a propeller 
in late 1963.  This has most likely led 
to the problems that he experiences today 
with severe spinal stenosis and bulging 
disk at multiple levels.  Reasons and 
bases for this are the mechanics of the 
type of injury that he had and the 
resultant disk bulges that can occur with 
such heavy lifting especially on a sudden 
basis.

In an addendum to the report dated later in November 2002, 
the examiner again noted that he could not find any specific 
documentation in the veteran's service medical records of 
back problems, but that the results of his examination still 
stood as previously reported.

Also relevant is testimony provided by the veteran at the 
time of hearings before an RO hearing officer in July 2001 
and via videoconference before the undersigned Veterans Law 
Judge in June 2003.  In the aggregate, the veteran testified 
that in October 1963, he went to the propeller shop to help 
out, and a support broke which was holding up a heavy, one-
ton propeller.  The shop chief yelled for the veteran to grab 
the propeller and not let it hit the deck, but that the 
weight of it was too much and it came down on the veteran, 
landing on his crotch.  He stated that he experienced back 
and testicular pain at that time, but tried to work through 
it.  When he was hospitalized 2 months later for a twisted 
left testicle, he was focused mainly on that problem, but 
also experienced significant back pain.  He testified that he 
believed that the two problems both stemmed from the same 
strain-type injury sustained when he tried to hold up the 
falling propeller in October 1963.  He also testified that he 
went to Grand Isle VAMC in the 1960's due to back pain, but 
that x-rays at that time showed no abnormality.  The veteran 
noted that he had procured a statement from a VA radiologist 
indicating that an x-ray would not reveal a herniated disc, 
but that a CAT scan or an MRI would.  He stated that when a 
MRI was finally performed in the 1990's, his herniated disc 
was revealed.  In addition, he stated that he went to a 
chiropractor in the 1970's for back pain, but that the 
chiropractor had died in 1989, and his records were 
unavailable.  However, he noted that he had submitted to VA a 
statement from a friend attesting to the fact that the 
veteran had seen a chiropractor for back pain in the 1970s.

The Board notes that the veteran's claims file contains a 
statement dated in January 2002 from a VA radiologist, to the 
effect that a "plain x-ray will not show a herniated disc.  
CT myelogram and MRI can show herniated discs."  In 
addition, the veteran's claims file also contains a notarized 
statement from a friend of the veteran dated in January 2002, 
in which the veteran's friend attested to the fact that he 
had referred the veteran to a chiropractor he had used before 
because of the veteran's complaints of chronic back pain, and 
that the veteran had told the friend that the chiropractor's 
treatment had helped somewhat.

Following a review of the evidence detailed above, the Board 
finds that the records supports a finding that the veteran's 
current low back disorder began in service.  While the 
veteran's service medical records do not show that he was 
injured in an accident in which a propeller he was holding up 
fell in October 1963, the records do show that he was 
hospitalized for testicular removal due to a twisting-type or 
torsion injury in December 1963, at which time he was 
repeatedly treated for complaints of low back pain.  In 
addition, the examiner who performed the November 2002 VA 
spine examination stated that it appeared to be "more likely 
than not" that the veteran had a severe back injury at the 
time of lifting a propeller in late 1963, based on the 
mechanics of the type of injury that this would cause and the 
resultant disc bulges that could occur with such heavy 
lifting especially on a sudden basis.  

The Board also notes that there is evidence that the veteran 
was suffering from, and was treated for, back pain from the 
time of discharge to the present.  Of note is the fact that 
the veteran's parents wrote a letter in May 1968, shortly 
after the veteran's discharge, attesting to his complaints of 
backaches ever since he left the service.  In this regard, 
the Board notes that while lay witnesses are generally not 
competent to offer evidence which requires medial knowledge, 
such as opinions regarding medical causation or a diagnosis, 
they may provide competent testimony as to visible symptoms 
and manifestations of a disorder.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Similarly, the veteran underwent a VA examination in June 
1968, at which time he complained to the examiner of low back 
pain.  Although this examination did not result in a finding 
of low back problems, the veteran has submitted a statement 
from a VA radiologist indicating that any x-rays performed at 
that or any other time would not have shown the veteran's 
herniated disc problems, due to limitations of that 
technology.  

In addition, the veteran has submitted a statement from a 
friend attesting to the fact that the veteran complained of 
chronic low back pain in the 1970s, and was treated by a 
chiropractor at that time.

In addition, the Board notes the veteran's claims file 
contains two medical opinions relating his current low back 
problems to his military service.  Both opinions were 
rendered following reviews of the veteran's claims file, 
including his service medical records, and were rendered will 
full knowledge that these records did not show any treatment 
for back problems at the time of the claimed October 1963 
propeller incident.  Nevertheless, the VA examiner who 
conducted the November 2002 examination stated that based on 
the "the veteran's service records, his physical 
examination, and past findings, and his comments, it appears 
more likely than not that this veteran had a severe back 
injury at the time of lifting a propeller in late 1963.  This 
has most likely led to the problems that he experiences today 
with severe spinal stenosis and bulging disk at multiple 
levels." 

Finally, the Board observes that, in general, the Board is 
responsible for assessing the credibility and weight to be 
given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the 
evidence."), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992), and Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992).  In this case, the Board finds that the veteran's 
detailed and consistent statements and testimony over the 
years, combined with the credible and consistent statements 
from family and friends during the 1960s and 1970s, all serve 
to paint a consistent and plausible history which the Board 
finds both credible and reliable.

Thus, following a review of all the evidence, the Board finds 
that service connection for spinal stenosis at L3-L4 and L2-
L3 and disc protrusion at L4-L5 is warranted in this case.





ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a low back 
disorder is reopened.

Service connection for spinal stenosis at L3-L4 and L2-L3 and 
disc protrusion at L4-L5 is granted.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



